DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application (effective filing date of July 2, 2021) is a CON of 17/100,664, filed 11/20/2020, 17/100,664 is a CON of 16/181,841 (issued as US Patent 11020361), filed 11/06/2018, 16/181,841 is a CON of 15/130,086 filed 04/15/2016 (now abandoned), 15/130,086 is a CON of 13/660,709 filed 10/25/2012 (now abandoned) 13/660,709 is a CON of 12/645,108 filed 12/22/2009 (issued as US Pat 8334281), 12/645,108 claims priority to 61/140,034 filed on 12/22/2008.

Status of the Claims
	Claims 1 and 3-17 are pending in this application.   Claims 1, 3-11 and 16-17 are under examination as being directed to elected group 1 (drawn to a pharmaceutical composition comprising metoclopramide, or a pharmaceutically-acceptable salt thereof) and elected species. Claims 12-15 are withdrawn. Claim 2 is canceled, new claims 16-17 are added. 
	Applicants’ election of the species 
	Formulation F-P (see Specification, para. [0079], Table 2-1) and 
	Gastroparesis is also acknowledged. 
	Formulation F-P comprises (%w/v) 23.64 Metoclopramide HCl, 0.10 Citric Acid monohydrate, 0.44 sodium citrate dihydrate, 0.025 benzalkonium chloride solution 50%, 0.1 edetate disodium dehydrate, 3.0 sorbitol solution (70%), and QS purified water.


Information Disclosure Statement
	The IDS(s) submitted on Oct 14, 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Response to Amendment
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive. The amendment to claim 1 and addition of new claims 16-17 have necessitated new claim rejections (albeit over the same prior art with regard to claims 1 and 3-15). The new grounds(s) of rejections, as necessitated by amendment, are detailed below.

New Claim Rejections Necessitated by Amendment - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claim(s) 1, 4 and 6-10 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Chiou (US Publication 2003/0069232, published April 10, 2003). 
	Claim 1 is directed to an intranasal pharmaceutical composition comprising
Metoclopramide (MCP), or a pharmaceutically acceptable salt thereof, and benzalkonium chloride or benzyl alcohol; wherein the intranasal pharmaceutical composition has a pH of above about 4.5, wherein the intranasal pharmaceutical composition exhibits less than about 2% average change in percent optical density (O.D.) per week per 200 mg/mL of metoclopramide when stored at a temperature of 40° C and 75% relative humidity for at least about 4 weeks, and wherein the intranasal pharmaceutical composition is formulated for intranasal administration.
	In terms of claims interpretation, claim 1 recites its formulation has the structural limitations of comprising MCP; benzalkonium chloride or benzyl alcohol, resulting in a pH of above about 4.5.  Therefore, prior art reciting these elements will anticipate/teach the claimed invention (despite any lack of teaching of teaching the intended use limitations of an intranasal formulation or the observed properties of optical density (O.D.) under specific storage and concentration conditions). 
	Regarding claim 1, Chiou (aka US Pub 232) teaches a pharmaceutical composition (formulated for ocular delivery) comprising metoclopramide and a buffer (carboxylic acid) where the acid buffer is in an amount sufficient to maintain the pH from 
	Regarding claim 1 and the limitation of benzalkonium chloride, Chiou teaches as a specific excipient, benzalkonium chloride, see paragraphs 90, 93 and 98. 

    PNG
    media_image1.png
    88
    300
    media_image1.png
    Greyscale

	Regarding claim 1 and the pH of above about 4.5, Chiou teaches said pH limitation for its MCP pharmaceutical formulations, where Chiou recites a pH from about 4.5 to about 7.5 (more specifically a pH of about 5.5) see paragraphs 10, 85, 120 and claims 1-5, 8, 19 and 26.
	In fact, Chiou specifically exemplifies examples of MCP within the claimed pH.

    PNG
    media_image2.png
    98
    299
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    82
    305
    media_image3.png
    Greyscale

See also claim 26.
	Amended claim 1 contains an intended use of an intranasal pharmaceutical composition in both the preamble and repeats said use in the body of the claim.
	While Chiou does not recite the limitations of “intranasal pharmaceutical composition” in the preamble, or a composition formulated for intranasal administration in the body of the claim, a determination must be made that these intended uses of the claimed formulation result in structural difference between the claimed invention [formulation] and the prior art. See MPEP 2111.02 (II).  If so, the recitation of the intended uses serve to limit the claim, Id. (citing In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963)), see MPEP 2111.02 (II). 
	However, in this case, both Chiou and the claimed invention have the same structural elements: MCP formulations pH values and relying upon the same buffer excipient, benzalkonium chloride. These limitations satisfy the structural requirements of the claimed invention. There is no indication that the intended use of “intranasal formulation” results in a structural difference between the claimed formulation and the prior art, Chiou.	
	While Chiou does not recite the limitations of “wherein the intranasal pharmaceutical composition exhibits less than about 2% average change in percent optical density (O.D.) per week per 200 mg/mL of metoclopramide when stored at a temperature of 40° C and 75% relative humidity for at least about 4 weeks,” said properties are inherently present as Chiou teaches these limitations for its formulation of MCP. The claimed invention discloses a formulation comprising MCP, a pH of above about 4.5 and benzalkonium chloride.  As these limitations are taught by Chiou, the claimed formulation’s properties in terms of O.D. at the claimed density and storage conditions of temperature and humidity, are inherently present.
	Regarding claim 4 and the limitation of where the pharmaceutical composition further comprises at least one member of the group consisting of a salt, EDTA, sorbitol, a sugar (including a reduced sugar, such as sorbitol) or a flavoring agent, Chiou teaches various salts of drugs, see paragraphs 27-29 and 36. See also paragraph 105 and other recitations of the salt, sodium acetate as a buffer.
	Regarding claim 6 and the limitation of a concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v), Chiou teaches benzalkonium chloride (0.004-0.01 %), see paragraph 90.
	Regarding claim 7 and the limitation of wherein the pharmaceutical composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, while Chiou does not teach said limitation, said properties are inherently present as Chiou anticipates the pharmaceutical composition of claim 1.  
	Regarding claim 8 and the limitation of the buffers listed therein, Chiou teaches the buffers of sodium acetate and triethanolamine, see paragraph 105.
	Regarding claims 9 and 10, and the limitations of sodium acetate and sodium citrate, Chiou teaches a pharmaceutical composition comprising metoclopramide and an acid (citric acid, the acid form of the salt sodium citrate), which buffers the formulation to a pH of about 5.5, see paragraph 120. Further, Chiou teaches the use of sodium acetate in its liquid formulations, see paragraph 105.
	Therefore, the claimed invention is anticipated by the cited prior art. 



RESPONSE TO ATTORNEY ARGUMENTS:
	In summary, the Attorney response requests the withdrawal of the anticipation rejection, as claim 1 as currently amended, is not anticipated by Chiou. 
	In response, the above rejection articulates the rejection of claim 1 in terms of the new amendments with regard to intended use and optical density limitations under the claimed concentration, temperature and relative humidity conditions recited.  For the reasons recited above, claims 1, 4 and 6-10 are rejected as being anticipated by Chiou. 
	Additionally, the new claims have necessitated a new lack of novelty rejection over US Pub 374, see below.

	Claim(s) 1, 3, 4, 5, 7-9 and 16-17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lehman (US 2003/0059374A1, published March 27, 2003).
	This rejection is a new ground of rejection necessitated by the IDS filed by Applicant on Oct 14, 2021, newly citing Lehman US 2003/0059374A1.
	Claim 1 is directed to an intranasal pharmaceutical composition comprising
	Metoclopramide (MCP), or a pharmaceutically acceptable salt thereof, and benzalkonium chloride or benzyl alcohol; wherein the intranasal pharmaceutical composition has a pH of above about 4.5, wherein the intranasal pharmaceutical composition exhibits less than about 2% average change in percent optical density (O.D.) per week per 200 mg/mL of metoclopramide when stored at a temperature of 40° C and 75% relative humidity for at least about 4 weeks, and wherein the intranasal pharmaceutical composition is formulated for intranasal administration.
	US ‘374 teaches nasal formulations comprising, inter alia, 10 mg/0.1 mL metoclopramide HCl and 1.5 mg benzyl alcohol and having a pH of about 4.0.  

    PNG
    media_image4.png
    112
    289
    media_image4.png
    Greyscale

See [0038] and [0039].
	Regarding a pH of “above about 4.5”, US ‘374, while teaching specific examples of nasal formulations having a pH of “about 4”, also teaches a typical MCP nasal formulation is in solution form with a pH of “between about 3.0-5.0”. See [0051].  "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).  Here, the claimed “above about 4.5” covers any pH above about 4.5, including the specific upper limit of 5.0 taught in US ‘374 as well as other pHs between 4.5-5.0 encompassed by the narrow range of “between about 3.0-5.0” taught in US ‘374.  	
	Regarding claim 1, US Pub 374 Lehman discloses a method for treating and controlling gastroparesis by nasally administering metoclopramide (MCP), see paragraph 23. 
	US Pub 374 discloses typical MCP nasal formulations are in solution and being non-cloudy to the naked eye, where said typical MCP formulations have a pH of between about 3.0-5.0 and contains benzyl alcohol of at least about 13.5 mg/ml, see paragraph 51. 
	Claim 1 recites its formulation has the structural limitations of comprising MCP; benzyl alcohol, resulting in a pH of above about 4.5.  Therefore, prior art reciting these elements will anticipate/teach the claimed invention (despite any lack of teaching of teaching the observed properties of optical density (O.D.) under specific storage and concentration conditions).
	Regarding Claim 3, which requires the pharmaceutical composition is substantially free of “any additional antioxidant”, the specific formulations taught in US ‘374 do not comprise any additional antioxidant other than benzyl alcohol.
	Regarding Claim 4, which requires the pharmaceutical composition further comprises at least one member of the group consisting of a salt, EDTA, sorbitol, a sugar, and a flavoring agent, the specific formulations taught in US ‘374 comprise a salt [sodium acetate], EDTA [edetate disodium], sorbitol, and a “flavoring agent” [menthol]. See [0038].
	Regarding Claim 5, which requires the concentration of metoclopramide, or pharmaceutically acceptable salt thereof, is from 20.0% (w/v) to about 30.0% (w/v), US ‘374 specifically teaches a formulation comprising 20 mg/0.1 mL, i.e., 20% (w/v), metoclopramide HCl. See [0040]. 	
	Regarding claim 7 and the limitation of wherein the pharmaceutical composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, while US Pub 374 Lehman does not teach said limitation, said properties are inherently present as US Pub 374 Lehman anticipates the pharmaceutical composition of claim 1.
	Regarding Claims 8-9, which requires the composition comprises a buffer selected from, inter alia, acetate, e.g., “sodium acetate”, the compositions taught in US ‘374 comprise acetic acid/sodium acetate buffer. See [0038] and [0040].
	As per Claim 16, which requires the composition is contained in a nasal administration device, US ‘374 teaches the compositions taught therein are given to patients as either “1 puff” in one and only one nostril or “1 puff” per nostril in both nostrils ([0039]).  It is therefore implicit in the US ‘374 disclosure that the formulation is contained in a nasal administration device.
	As per Claim 17, which requires the nasal administration device is adapted to deliver a pre-defined dose of the composition to a nostril of a patient, US ‘374 teaches the compositions taught therein are given to patients as either “1 puff” in one and only one nostril or “1 puff” per nostril in both nostrils ([0039]).  See also [0044], where it is taught that additional formulations may be prepared to deliver “other doses” of metoclopramide for nasal administration, and [0045] where it is taught that one of ordinary skill in the art can formulate nasal formulations having different concentrations of MCP, for example, where “1 puff” of 0.1 mL/puff would deliver 25 mg/puff, 35 mg/puff, 40 mg/puff, etc.  It is therefore implicit in the US ‘374 disclosure that the formulation is contained in a nasal administration device that is adapted to deliver pre-defined doses to the nostrils of a patient.  
	Therefore, the claimed invention is anticipated by the cited prior art.

New Claim Rejections Necessitated by Amendment - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all 
obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art. 
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1, 3-11, and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chiou (US Publication 2003/0069232, published April 10, 2003), in view of Pramidin Prescribing Information (PI) (1997), as applied to claims 3, 5 and 11.
	As noted above, in terms of claims interpretation, it is determined that claim 1 recites that its formulation has the structural limitations of comprising MCP; benzalkonium chloride or benzyl alcohol, resulting in a pH of above about 4.5.  Therefore, prior art reciting these elements will anticipate/teach the claimed invention (despite any lack of teaching of teaching the intended use limitations of an intranasal formulation or the observed properties of optical density (O.D.) under specific storage and concentration conditions).
	Chiou discloses the pharmaceutical composition as recited in claims 1, 4 and 6-10. Accordingly, these claims are rendered obvious over the teachings of Chiou, as described above. With regard to claims 3, 5, 11 and 16-17, these claims are obvious over Chiou in view of Pramidin as detailed below.
	Claim 3 is directed to the pharmaceutical composition of claim 1, wherein the pharmaceutical composition is substantially free of any additional antioxidant.
	For purposes of claim interpretation, claim 3 depends from claim 1, where the composition of claim 1 comprises metoclopramide and the benzyl alcohol, where benzyl alcohol is interpreted as the sole antioxidant of claims 1 and 3, (i.e., formulation is substantially free of any additional antioxidant). 
	Regarding claim 3 and the choice of benzyl alcohol as the sole antioxidant, Pramidin Prescribing Information teaches a composition comprising the antioxidant benzyl alcohol, see page 1. While not explicitly stating that benzyl alcohol is the sole antioxidant, it is pointed out that Chiou teaches that modifications of its described methods are obvious to person of skill in the art to which the invention pertains [including formulation of its pharmaceutical formulations] are intended to be within the scope of the invention, see paragraph 138.  It is noted that Chiou teaches one of its alternate formulation is formulated with an alternate to metoclopramide and a single alternate antioxidant, sodium edetate, see Example 1, paragraph 129. Accordingly, it would be within the purview of one of ordinary skill in the art to formulate a composition with benzyl alcohol as the sole antioxidant as claimed. 
	Regarding the claim 5 limitation from about 20.0% (w/v) to about 30.0% (w/v) concentrations of metoclopramide, Pramidin Prescribing Information teaches Pramidin 10, which has a 200 mg/ml, which is equivalent to 20% (w/v) concentration, see page 1. 
	Regarding claim 11, wherein the pharmaceutical composition comprises benzyl alcohol at a concentration of from about 0.01 % (w/v) to about 0.8% (w/v), Pramidin Prescribing Information teaches the use of benzyl alcohol for its metoclopramide, see page 1, section “Other Ingredients.”  Regarding claim 11 in particular, while not specifically disclosing the amounts of benzyl alcohol, Chiou teaches the use of phenylethyl alcohol (a structurally similar equivalent of benzyl alcohol, differing by a single –CH2- group) in amounts of up to 0.5%, see paragraph 90.
	Regarding claims 16-17 and the limitations of nasal administration device, adapted to deliver a pre-defined dose to a patient’s nostril, Pramidin Prescribing Information discloses said device (dispenser) starting on page 5 and bridging to page 6, reproduced below.  

    PNG
    media_image5.png
    258
    514
    media_image5.png
    Greyscale

	Pramidin Prescribing Information discloses that the dispenser administers 1 puff of either 10 mg or 20 mg in each nostril in a single administration, see page 5, Section entitled Dosage and Administration, PRAMIDIN 10 or PRAMIDIN 20. 
	The rationale to support this finding of obviousness is the combination of prior art elements according to known methods (a metoclopramide formulation comprising a buffer in the claimed pH, where MCP formulations are known to comprise alcohol preservatives such as benzyl alcohol and phenylethyl alcohol in known amounts) to predictably arrive the claimed invention.
	Therefore, the invention as a whole was prima facie obvious at the time it was invented. 

RESPONSE TO ATTORNEY ARGUMENTS:
	The Attorney response states to the extent that any of these references are reasserted against the presently amended claims, Applicant respectfully submits that neither Chiou nor Pramidin, alone or in combination, teaches an intranasal metoclopramide composition comprising benzalkonium chloride or benzyl alcohol, wherein the intranasal pharmaceutical composition has less than about 2% average change in percent optical density (O.D.) per week per 200 mg/mL of metoclopramide when stored at a temperature of 40° C and 75% relative humidity for at least
about 4 weeks, and wherein the intranasal pharmaceutical composition is formulated for
intranasal administration.
	The Attorney response argues that hypothetical combination of Pramidin with Chiou fails to remedy the deficiencies of Pramidin. 
	The Attorney response argues Chiou fails to anticipate or render obvious the claimed intranasal pharmaceutical compositions comprising metoclopramide. Chiou pertains to "formulations [that] provide a convenient means for treating or preventing ocular conditions and disorders." Chiou, para. [0054}. 
	The Attorney response argues Chiou states that, "[f]or topical administration, i.e. application of solutions, suspensions, ointments, gels, etc. directly to the eye, the formulation may contain 0.01-20.0% active ingredient, preferably 0.1-5.0%.: Id, para. [0123}. The Attorney response argues Chiou does not provide any examples using a metoclopramide formulation, as all of Chiou’s examples contain droperidol as the active ingredient. Id, Examples 1-4. 
	The Attorney response argues Chiou does not provide any motivation to modify the ophthalmic formulations containing droperidol to intranasal pharmaceutical compositions comprising metoclopramide, nor does Chiou teach or suggest a composition contained in a nasal administration device, as in claim 16, or a device adapted to deliver a pre-defined dose of the intranasal pharmaceutical composition to a nostril of a patient, as in claim 17. 
	The Attorney response argues, Chiou seeds doubt in the mind of the skilled artisan that their ocular compositions would apply to other routes of administration, stating that "[t]he biochemical composition of the cornea is not analogous to some other physiological barriers, such as the skin." Id, para. [008]. The Attorney response argues with no suggestion or motivation to modify the cited references, the skilled artisan would have had no reasonable expectation of success in achieving an intranasal pharmaceutical composition comprising metoclopramide, or a pharmaceutically-acceptable salt thereof, wherein the composition comprises benzalkonium chloride or benzyl alcohol and is formulated for intranasal administration, let alone a composition contained in a nasal administration device (as in claims 16 and 17).
	In response to Attorney arguments that Chiou does not teach or suggest the claimed invention, as noted above, the properties with regard to O.D. in terms storage conditions are inherent ones that would be present in formulations as claimed, an MCP formulation comprising benzalkonium chloride as an excipient and a pH above about 4.5 as claimed. 
	With regard to the intended use (recited in preamble and body of claim), both Chiou and the claimed invention have the same structural elements: MCP formulations pH values and relying upon the same buffer excipient, benzalkonium chloride. These limitations satisfy the structural requirements of the claimed invention. There is no indication that the intended use of “intranasal formulation” results in a structural difference between the claimed formulation and the prior art, Chiou.
	While Chiou does not recite the limitations of  “wherein the intranasal pharmaceutical composition exhibits less than about 2% average change in percent optical density (O.D.) per week per 200 mg/mL of metoclopramide when stored at a temperature of 40° C and 75% relative humidity for at least about 4 weeks,” said properties are inherently present as Chiou teaches these limitations for its formulation of MCP. The claimed invention discloses a formulation comprising MCP, a pH of above about 4.5 and benzalkonium chloride.  As these limitations are taught by Chiou, the claimed formulation’s properties in terms of O.D. at the claimed density and storage temperature are inherently present.
	While Examples 1-4 of Chiou do not necessarily disclose an MCP formulation as per the Attorney response, Chiou specifically exemplifies an MCP formulation specifically disclosing an MCP formulation in the claimed pH (see paragraphs 86 and 120 reproduced above) and specifically disclosing benzalkonium chloride as an excipient (as per paragraph 93 reproduced above).  
	Therefore, the claimed invention is rendered obvious and anticipated. 
New Non-Statutory Double Patenting Rejections
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
	Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
	The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

	Claims 1, 4, 6, 7, 8, 9, 10, 11 and 16-17 are on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10, 13 and 15-16 of US Patent 11020361 (formerly Application No. 16181841).
	The contents and disclosure of the rejected claims are discussed above and hereby incorporated herein.
	Regarding claim 1 and the limitations of an intranasal MCP formulation comprising MCP, benzyl alcohol or benzalkonium chloride, and the recited limitation of a pH above about 4.5, US Patent 11020361 claims a method of treating gastroparesis in a patient, comprising intranasally administering to the patient an amount of a metoclopramide composition effective to deliver about 15 mg of metoclopramide, or a pharmaceutically-acceptable salt thereof, to the patient, wherein the composition comprises citrate in a concentration of at least about 10 millimolar, and wherein the intranasally administering is effective to treat gastroparesis,  see claim 1.
	Regarding claim 1, Pat ‘361 discloses its MCP formulation further comprises benzalkonium chloride (see claim 3), and a buffer (see claim 2); wherein the MCP formulation has a pH of above about 4.5 (see claim 5).  See also claim 6 that discloses benzyl alcohol also. 
	Regarding claim 4 where in the composition further comprises at least one member of the group consisting of a salt, EDTA, sorbitol, a sugar and a flavoring agent, Pat 361 discloses various buffers including buffer salt, phosphate, acetate, borate, cacodylate, citrate, formate, maleatesuccinate, veronal acetate etc., see claim 8. Further, see claims 8-9, disclosing sodium acetate salt and sodium citrate salt buffers. 
	Regarding claim 6 and the limitation of benzalkonium chloride therein, the 361 patent disclose the same limitation, i.e., concentration of benzalkonium chloride from about 0.005% (w/v) to about 0.05% (w/v), see claim 4. 
	Regarding claim 7 and the limitation of osmolality claimed therein for the MCP composition, 361 Pat discloses its metoclopramide composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, see claim 7.
	Regarding claim 8 and the extended Markush group of buffers disclosed and claims 9-10 specifically disclosing sodium acetate and sodium citrate, claim 8 of 361 Pat discloses said Markush list of buffers, claim 9 discloses sodium acetate and claim 10 discloses sodium citrate.
	Regarding claim 11 and the limitation therein of benzyl alcohol in the claimed concentration range, the 361 Patent discloses the same, the metoclopramide composition has a benzyl alcohol concentration from about 0.01% (w/v) to about 0.8% (w/v), see claim 13.
	Regarding claims 16-17 and the limitations of a device administered intranasally in a predefined dose, while not expressly disclosing said device, claims 15-16 of the 361 Patent disclose the intranasal spray administration administered as two sprays.  Claims 15-16 provide the skilled artisan to look towards administering the claimed composition via an intranasal dose delivery device.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards a similar pharmaceutical composition for treating gastroparesis with MCP with overlapping scope.  
	As such, the claims of the instant application are obvious in view of the cited art. 

	Claims 1, 3- 11 and 16-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 3, 4, 5, 6, 7, 8, 13, 17, 18, 25 and 27 of US Patent 8334281 B2.
	The contents and disclosure of the rejected claims and are discussed above and hereby incorporated herein.  
	 Regarding claim 1, US Patent 8334281 B2 claims a pharmaceutical composition comprising metoclopramide, or a pharmaceutically-acceptable salt thereof, a citrate buffer, and benzalkonium chloride; wherein the composition is a nasal solution that is clear to pale yellow when compared to standard E, 32 USP <631> on storage at a temperature of 40.degree. C. for at least about 4 weeks; and wherein the composition has a citrate concentration ([citrate]=[citric acid]+[dihydrogen citrate ion]+[hydrogen citrate ion]+[citrate ion]) of at least about 10 millimolar, and so forth, with overlapping, if not identical scope, see claim 1.  
	Regarding claim 1, 281 Patent discloses its pharmaceutical composition of claim 1, having a starting pH of at least about 4.5, or at least about 5.0, see claims 2-3.
	Regarding claim 3 and the limitation of being free of any additional antioxidant, the 281 Patent discloses its pharmaceutical composition is substantially free of any additional antioxidant, see claim 4. 
	Regarding claim 4 and the limitation a salt, the 281 Patent discloses sodium citrate salt as a buffer, see claims 1 and 17. See also claim 5 reciting a salt, EDTA, sorbitol, a sugar or a flavoring agent. 
	Regarding claim 5 wherein the pharmaceutical composition has a concentration of metoclopramide, or a pharmaceutically-acceptable salt thereof, of from about 20.0% (w/v) to about 30.0% (w/v), this limitation is taught by claim 6 of the 281 Patent.
	Regarding claim 6 and the limitation of wherein the pharmaceutical
composition has a concentration of benzalkonium chloride from about 0.005% (w/v) to
about 0.05% (w/v), this limitation is taught by claims 7 and 25 of the 281 Patent. 
	Regarding claim 7 and the limitation of wherein the pharmaceutical
composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, this limitation is taught by claim 8 of the 281 Patent. 
	Regarding claim 8 and the extended Markush group of buffers disclosed and claims 9-10 specifically claiming sodium acetate and sodium citrate, claim 13 of 281 Pat discloses said Markush list of buffers.
	Regarding claims 9 and 10 and the limitation of sodium acetate and sodium citrate as buffers, the 261 Patent discloses citrate and acetate as buffers (see claim 13), sodium citrate as a buffer, see also claims 1 and 17.
	Regarding claim 11 and the limitation of benzyl alcohol is about 0.01 to about 0.8% w/v, the 261 Patent discloses said limitation, see claim 18.
	Regarding claims 16-17 and the limitations of a device administered intranasally in a predefined dose, while not expressly disclosing said device, claim 27 of the 261 Patent discloses the intranasal administration of its MCP formulation. Claims 27 provide the skilled artisan to look towards administering the claimed composition via an intranasal dose delivery device.
	As such, the pending claims of the instant application are obvious in view of those of US Patent 8334281.

	Claims 1, 4, 6, 7, 8, 9, 10, 11 and 16-17 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2,  4, 15, 18, 19, 20, 24, 27 and 29-30 of co-pending Application No. 17100664.
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	The contents and disclosure of the rejected claims are discussed above and hereby incorporated herein.  
	Application No. 17100664 claims an intranasal pharmaceutical composition comprising metoclopramide, or a pharmaceutically-acceptable salt thereof, wherein the pharmaceutical composition has a pH of above about 4.5, wherein the pharmaceutical composition has less than about 2% average change in percent optical density (O.D.) per week per 200 mg/mL of metoclopramide when stored at a temperature of 40.degree. C. and 75% relative humidity, wherein the pharmaceutical composition further comprises citrate in a concentration of at least 10 millimolar, and wherein the intranasal pharmaceutical composition is formulated for intranasal administration, See claim 1 amended on Sept 24, 2021. 
	Regarding claim 1, Application 17100664 discloses the intranasal composition further comprises benzalkonium chloride, see claim 2.
	Regarding claim 4 and the limitation a salt, Application No. 17100664 discloses sodium citrate and sodium acetate salts, see claim 20.
	Regarding claim 6 and the limitation of wherein the pharmaceutical
composition has a concentration of benzalkonium chloride from about 0.005% (w/v) to
about 0.05% (w/v), Application No. 17100664 teaches said limitation see claim 15. 
	Regarding claim 7 and the limitation of wherein the pharmaceutical
composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, this limitation is taught by Application No. 17100664, see claim 18.
	Regarding claim, 8 and the extended Markush group of buffers disclosed and claims 9-10 specifically disclosing sodium acetate and sodium citrate, Application No. 17100664 discloses said Markush list of buffers, see claims 4 and 19.  See also claim 20 disclosing sodium acetate and sodium citrate.
	Regarding claims 9 and 10 and the limitation of sodium acetate and sodium citrate as buffers, Application No. 17100664 teaches sodium acetate and sodium citrate see claim 20.
	Regarding claim 11 and the limitation of benzyl alcohol is about 0.01 to about 0.8% w/v, Application No. 17100664 teaches said limitation, see claim 24
	Regarding claims 16-17 and the limitations of a device administered intranasally in a predefined dose, Application No. 17100664 discloses said device (see claims 29-30) in a pre-defined dose of two sprays (see claim 27). 
	Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards a similar pharmaceutical composition treating gastroparesis with MCP with overlapping scope.  
	As such, the claims of the instant application are obvious in view of the cited art. 

	Claims 1, 3, 4, 6, 7, 8 and 16-17are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims  1, 3, 11, 12, 13, 14, 15, 16, 19 and 20-21 of co-pending Application No. 16646527. 
	This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	The contents and disclosure of the rejected claims are discussed above and hereby incorporated herein.  
	Application No. 16646527 claims a  method of achieving a therapeutically effective area under the curve (AUC) extrapolated to infinity from dosing time (AUC.sub.0-infinity) of metoclopramide in a subject in need thereof, comprising intranasally administering an intranasal pharmaceutical composition to the subject, wherein the intranasal pharmaceutical composition comprises: 
	15 mg metoclopramide, or a pharmaceutically acceptable salt thereof; 
	and wherein following said administering the subject exhibits an AUC.sub.0-infinity of metoclopramide which is at least as great as that provided by oral administration to the subject of an oral composition comprising 10 mg MCP, see amended claim 1 of Nov 20 2020. 
	Regarding the benzalkonium chloride and pH limitations of claim 1, Application No. 16646527 discloses starting pH values at least about 4.6 and at least about 5.0, see claims 11 and 12. See also claims 3 and 15. 
	Regarding claim 3 and the limitation of being free of any additional antioxidant, Application No. 16646527 teaches said limitation, see claim 13. 
	Regarding claim 4 and the limitation of a salt, EDTA, sorbitol, sugar agent, flavor agent, claim 14 of Application No. 16646527 discloses said limitation of salt, EDTA, sorbitol, sugar agent or a flavoring agent.
	Regarding claim 6 and the limitation of wherein the pharmaceutical
composition has a concentration of benzalkonium chloride from about 0.005% (w/v) to
about 0.05% (w/v), Application No. 16646527 teaches said limitation see claim 15 
	Regarding claim 7 and the limitation of wherein the pharmaceutical
composition has an osmolality of from about 500 mOsm/kg to about 1400 mOsm/kg, this limitation is taught by claim 16.  
	Regarding claim 8 and the extended Markush group of buffers disclosed, Application No. 16646527 teaches the same Markush group of buffers, see claim 19, including citrate and acetate buffers.
	Regarding claims 16-17 and the limitations of a device administered intranasally in a predefined dose, while not expressly disclosing said device, Application No. 16646527 discloses the intranasal administration of its MCP formulation, see claims 20 and 21. Claims 20- 21 provide the skilled artisan to look towards administering the claimed composition via an intranasal dose delivery device at a pre-defined dose of either two sprays, or in a volume between 40 and 80 microliters.
	Although the conflicting claims are not identical, they are not patentably distinct from each other because both inventions are directed towards a similar pharmaceutical composition treating gastroparesis with MCP with overlapping scope.  
	As such, the claims of the instant application are obvious in view of the cited art. 	

Conclusion
	In summary, no claims are allowed. 

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on Oct 14, 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM Y LEE/Examiner, Art Unit 1629     

/James D. Anderson/Primary Examiner, Art Unit 1629